Exhibit 10.1

 



SEPARATION, SEVERANCE AND RELEASE

AGREEMENT

 

THIS SEPARATION, SEVERANCE AND RELEASE AGREEMENT (this “Agreement”) is entered
into by and between ClearSign Combustion Corporation (“CLIR”), and Richard F.
Rutkowski, an individual (“Executive”).

 

WHEREAS, Executive and CLIR entered into that certain Employment Agreement dated
January 1, 2012, as amended by a First Amendment to Employment Agreement dated
March 10, 2014 (the “Employment Agreement”), specifying the terms under which
CLIR would employ Executive;

 

WHEREAS, CLIR and Executive agree that Executive will resign all of his
positions in CLIR; and

 

WHEREAS, Executive and CLIR wish to enter into this Agreement, without any
admission of liability, but solely to avoid uncertainty, controversy, litigation
and expense.

 

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Resignation Date. Executive’s employment by CLIR will end on December 9, 2014
(the “Last Day of Employment”) for all purposes. Executive will be deemed to
have resigned from CLIR’s board of directors on the Last Day of Employment.
Except as expressly provided herein, the Employment Agreement is terminated as
of the Last Day of Employment.

 

2. Payments to Executive. On the Last Day of Employment, CLIR will pay to
Executive: (a) Executive’s accrued but unpaid annual salary through the Last Day
of Employment, equal to $9,982.00; (b) the value of Executive’s accrued but
unused vacation pay through the Last Day of Employment, equal to $24,901.00; and
(c) approved business expenses incurred prior to the Last Day of Employment and
evidenced through proper documentation, if any. CLIR further shall pay
.Executive’s present annual salary through the current term of the Employment
Agreement ending as of January 1, 2017 (the “Payment Period”), payable pursuant
to CLIR’s regular payroll schedule. Such annual salary payments shall not be
subject to any cost of living adjustments. Further, CLIR will pay to Executive
the sum of $60,000 as an annual bonus for 2014, within 30 days of approval by
the Board of Directors of a bonus pool. Employee shall be allowed to continue to
participate in employee benefit plans described in Section 5(d) of the
Employment Agreement for twelve (12) months following the Last Date of
Employment, at CLIR’s expense. All payments refrenced in this Section 2 shall be
subject to all applicable payroll deductions.

 



1

 

 

3. General Release. For good and valuable consideration as described herein, the
receipt and sufficiency of which are hereby acknowledged, Executive,
individually and on behalf of Executive’s representatives, heirs, successors and
assigns, hereby releases and absolutely forever discharges CLIR, its
predecessors, successors, parents, partners, subsidiaries, affiliates, agents,
assigns, insurers, representatives, officers, directors, principals,
shareholders, and attorneys, from the past, present and future, of and from any
and all claims, demands, debts, liabilities, obligations, and causes of actions
of every kind and nature whatsoever, whether now known or unknown, suspected or
unsuspected, which Executive may have or ever had, including without limitation
those arising from or relating to the Employment Agreement, Executive’s offer of
employment with CLIR, employment with CLIR, contracts with CLIR (other than any
stock option award agreements that continue in effect subject to and in
accordance with Section 6 hereof), termination of employment with CLIR, or
Executive’s efforts to find subsequent employment. This release includes, but is
not limited to, any claims, demands, causes of action, or liabilities arising
under (a) Title VII of the Civil Rights Act of 1964 (race, color, religion,
maternity or pregnancy, sex and national origin discrimination); (b) 42 U.S.C.
§1981 (race discrimination); (c) 29 U.S.C. §§621-634 (age discrimination); (d)
29 U.S.C. §206(d)(1) (equal pay); (e) Executive Order 11246 (race, color,
religion, sex and national original); (f) Executive Order 11141, (age
discrimination); (g) Older Workers Benefit Protection Act of 1990 (age
discrimination); (h) §503 of the Rehabilitation Act of 1973 (disabilities
discrimination); (i) the Civil Rights Act of 1991 (discrimination), (j) the Age
Discrimination in Employment Act of 1967 (“ADEA”); (k) Washington State Law
Against Discrimination, Revised Code of Washington section 49.60; (l) claims
with any division of the Washington State Department of Labor and Industries,
(m) Washington Industrial Safety and Health Act; (n) Washington Family Care Act;
(o) Seattle Municipal Code, SMC 14.04.030-0,40 (discrimination) (p) any other
federal, state or local laws or regulations prohibiting employment
discrimination, and (q) any amendments or additions to any of the federal, state
or local laws or regulations mentioned above. This waiver and release also
includes, but is not limited to, any claims, demands, causes of action, or
liabilities arising under or in relation to any oral or written representations
or statements or under any state or federal law regulating wages, hours,
compensation or employment or any claim for wrongful discharge, breach of
contract, breach of the implied covenant of good faith and fair dealing,
intentional or negligent infliction of emotional distress, or defamation.

 

4. Knowing Waiver of Known and Unknown Claims. Other than pursuant to any stock
option award agreements that continue in effect subject to and in accordance
with Section 6 hereof, it is understood and agreed that Section 3 herein is
intended to be a full and final release covering all known as well as all
unknown or unanticipated injuries, debts, claims or damages, of any kind,
arising from acts, omissions or events prior to the Last Day of Employment.
Executive waives any and all rights or benefits which he may now have, under the
terms of any statute or law that purports to limit such a release.

 



2

 

 

5.  Acknowledgment of Rights and Waiver of Claims Under the Age Discrimination
in Employment Act. Executive acknowledges that Executive is knowingly and
voluntarily waiving and releasing any rights Executive may have under the ADEA.
Executive also acknowledges that the Severance Consideration provided for in
Section 6 is in addition to anything of value to which Executive is otherwise
entitled and constitutes sufficient consideration for the waiver and release in
Sections 3 and 4 hereof. Executive further acknowledges that Executive has been
advised by this writing, as required by the Older Workers’ Benefit Protection
Act, that: (a) Executive’s waiver and release does not apply to any rights or
claims that may arise after the execution of this Agreement based on acts,
omissions or events arising after the Last Day of Employment; (b) Executive
should consult with an attorney prior to executing this Agreement; (c) Executive
has twenty-one (21) days to consider this Agreement (although Executive may by
Executive’s own choice execute this Agreement earlier); (d) under the ADEA,
Executive has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; and (e) this Agreement shall not be effective
until the date upon which such revocation period has expired. If Executive has
not executed this Agreement and delivered his executed signature page by email
of a PDF to the Chairman of the Nominating & Corporate Governance Committee
(“NCGC”) of the Board of Directors of CLIR (Scott Isaacson) by the expiration of
the twenty-one (21)-day consideration period referenced in this Section 5, the
offer of the Severance Consideration in this Agreement will expire, and
Executive will have no right or claim to the Severance Consideration or any
portion of the Severance Consideration. Executive may revoke this Agreement only
by giving CLIR written notice of Executive’s revocation of this Agreement, by
email to Scott Isaacson, Chairman of the NCGC of CLIR, to be received by Mr.
Isaacson by the close of business on the seventh (7th) day following execution
of this Agreement by the parties hereto.

 

6. Severance Consideration. As consideration for the foregoing release, and
provided that Executive does not revoke this Agreement within the revocation
period referred to Section 5 herein, CLIR shall allow for acceleration of
vesting of one-half of Executive’s stock options that would otherwise remain
unvested as of January 2, 2015 and any unvested stock options that are scheduled
to vest from the date of this Agreement through January 1, 2015, which shall be
deemed vested as of the end of the revocation period referred to in Section 5
(the “Severance Consideration”). Executive and CLIR agree that, except as
expressly addressed in this Section 6, all rights with respect to Executive’s
stock options shall be governed by Section 6 of the CLIR 2011 Equity Incentive
Plan and Sections 6(a) and 6(f) of the Stock Option Award Agreements, Award
Numbers 1, 7 and 21, between CLIR and Executive.

 

7.  No Other Amounts Owing or Other Rights. Executive acknowledges that, other
than the payments to be made to Executive under Sections 2 and 6 hereof,
Executive has received all amounts, including all compensation and benefits, due
to Executive from CLIR and that CLIR shall owe Executive nothing further after
Executive receives the amounts payable to Executive under Sections 2 and 6
hereof.

 

8. Executive Covenants.

 

(a) Covenant Not To Sue. Executive will not file, initiate or cause to be filed
or initiated, any claim, charge, suit, complaint, action, or cause of action
regarding the matters released in this Agreement, nor will he participate,
assist or cooperate, directly or indirectly, in any action or proceeding
regarding CLIR, whether before a court or administrative agency, unless required
by law. Executive represents that Executive has not already initiated a claim,
charge, suit, complaint, action or cause of action regarding the matters
released in this Agreement.

 



3

 

 

(b) Continuing Obligations of Confidentiality. This Agreement does not affect
Executive’s continuing obligations as set forth in paragraph 3(b) of the
Employment Agreement (Proprietary Property; Confidential Information), which
shall survive the termination of Executive’s employment with CLIR, or as
otherwise mandated by applicable law.

 

(c) Non-Solicitation and Non-Competition. As a material condition to the
Severance Consideration, Executive agrees that the provisions of Section 3(a) of
the Employment Agreement (Nonsolicitation) shall survive so long as Executive is
receiving the payments and other consideration pursuant to Sections 2 and 6
hereof, notwithstanding the one year expiration of the Nonsolicitation Covenant
in Section 3(a) of the Employment Agreement. In addition, Executive agrees that
he will not accept any employment with or serve as a contractor or otherwise
provide services to any business unit, segment or division of a company, or any
entire business, that directly or indirectly competes with CLIR’s products or
technology, and will not otherwise directly or indirectly compete with CLIR, for
so long as Executive is receiving payments and other consideration pursuant to
Sections 2 and 6 hereof.

 

(d) Non-Disparagement. Executive will not disparage CLIR or its employees,
directors, officers, agents, attorneys, or its present or prospective clients or
customers. CLIR will not disparage Executive. Nothing herein shall prohibit good
faith disclosures made by a party or the party’s legal, tax, insurance or
financial advisors, and nothing herein shall prohibit any party from making
truthful statements in any legal or regulatory or legal proceeding or in public
filings mandated by law or regulation.

 

(e) Cooperation. Executive will cooperate with CLIR by responding promptly to
reasonable inquiries of CLIR regarding business issues and by providing such
other information and assistance as CLIR may reasonably request from time to
time to aid CLIR in the orderly transition of its business. Without limiting the
foregoing, Executive will cooperate with CLIR regarding any pending or
subsequently filed litigation, proceeding, regulatory action, inquiry,
investigation or claim involving CLIR that relates to matters within the
Executive’s knowledge or responsibility, by, among other things (i) meeting with
CLIR’s representatives and legal counsel at mutually convenient times and
places; (ii) providing truthful testimony by declaration or affidavit, at
deposition, or in any court, agency or arbitration tribunal; (iii) notifying
CLIR within three (3) business days if Executive is contacted by any party
adverse to CLIR or any representative of such a party; and (iv) not assisting
any party adverse to CLIR or any representative of such a party, other than as
required by law.

 

(f) Remedy for Breach of Covenants. Executive agrees that a breach of any of the
covenants in this Section 8 will result in irreparable harm to CLIR, that any
remedy at law will be inadequate to cure such a breach, and that in the event of
a breach of any of the covenants in this Section 8 CLIR shall be entitled to
injunctive relief in addition to any other rights or remedies which CLIR may
have at law or in equity. Any breach of the executive covenants set forth in
this Section 8 shall be deemed material.

 



4

 

 

9.  Press Releases and Public Statements. Executive agrees that he will not
issue any press releases, public announcements or company-wide statements other
than as expressly approved in advance by CLIR. The timing and content of any and
all press releases, public announcements and any other communications with
CLIR’s employees, customers and vendors will be submitted to CLIR in advance for
approval.

 

10. Compromise and Settlement. It is understood and agreed that this is a
compromise agreement to resolve and settle all differences arising out of
Executive’s employment with CLIR and subsequent termination. Any and all claims
by Executive against CLIR are disputed and the furnishing of the consideration
for this Agreement shall not be deemed or construed at any time or for any
purpose as an admission of liability or of the existence of any obligation or
contractual relations. This Agreement does not create an inference or admission
and does not evidence, in any degree, the truth or correctness of any claims
against CLIR. CLIR expressly denies liability for any and all claims.

 

11. Company Property. Executive shall return to CLIR within two business days
from the Last Day of Employment all programs, code, algorithms, documents,
files, electronic files, data, mobile devices, computers, parking cards, keys,
supplies and any and all other property prepared or received by Executive or
made available to Executive by CLIR in connection with his company-issued laptop
computer and iPad, and all copies of the keys, card-keys and files, including
without limitation all copies of the investor power point presentation in
Executive’s possession or control.

 

12. Arbitration of Disputes. This Agreement shall be interpreted according to
Washington law, in Seattle, Washington, without regard to its conflict of
interest principles. Any claim or controversy arising from this Agreement shall
be resolved by arbitration before a single arbitrator of JAMS in accordance with
its Comprehensive Arbitration Rules and Procedures and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The single arbitrator shall be selected by mutual agreement of
Executive and CLIR. If such agreement cannot be reached the arbitrator shall be
selected according to the procedures of the JAMS. The single arbitrator shall
award the prevailing party all arbitration costs, arbitrator fees, reasonable
attorneys’ fees and costs incurred by the prevailing party in connection with
the arbitrated claims. The arbitrator shall have authority to issue any remedy
or relief that a court of competent jurisdiction could award, order or grant
including, without limitation, a preliminary or permanent injunction.
Notwithstanding the foregoing, either party may, without inconsistency with this
provision, apply to any court having jurisdiction for interim, provisional
injunctive or equitable relief until the arbitration award is rendered and the
controversy otherwise is resolved.

 



5

 

 

13. Notices. Except as provided in Section 5 hereof, any communication between
the parties related to this Agreement shall be deemed received by the intended
recipient to the extent that it is conveyed via certified mail, return receipt
requested, by reputable overnight courier such as FedEx, or by facsimile with
confirmation of transmission, to the recipient’s address or facsimile number set
forth below (or to such alternative address or facsimile number conveyed by
notice in accordance with this Section 13):

 

 



TO CLIR TO EXECUTIVE     ClearSign Combustion Corporation Richard F. Rutkowski
12870 Interurban Avenue South   Seattle, WA  98168   Attention:  Principal
Executive Officer   Fax No.: (206) 299-3553  

   

14.  Executive Representations. Executive acknowledges that he has had the
opportunity to consult with an attorney, that Executive has read and understood
the terms of this Agreement, that Executive is fully aware of its contents and
of its legal effect, that the preceding paragraphs recite the sole consideration
for this Agreement, that all agreements and understandings between the parties
are embodied and expressed in the Agreement, that this Agreement is the result
of negotiation, and that Executive enters into this Agreement freely, without
coercion, and based on Executive’s informed judgment and not in reliance upon
any representations or promises made by CLIR, other than those contained in this
Agreement.

 

15.  General Provisions. This Agreement sets forth the entire agreement between
the parties and fully supersedes any and all prior agreements or understandings,
whether oral or in writing, between the parties pertaining to the subject matter
of this Agreement. No promise or representation has been made by any party or
party representative, other than those contained in this Agreement. No breach of
any provision of this Agreement may be waived unless in writing and any waiver
is not a waiver of other acts or provisions. This Agreement may be amended only
by written agreement of the parties. This Agreement may be signed in
counterparts and delivered electronically by facsimile or email of a PDF, each
of which shall be deemed an original. Each provision of this Agreement shall be
construed as jointly drafted. Each party shall pay its or his own attorneys’
fees and costs incurred due to the negotiation or signing of this Agreement and
the matters released in the Agreement.

 

[SIGNATURES FOLLOW]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



6

 

 



RICHARD F. RUTKOWSKI

 

CLEARSIGN COMBUSTION CORPORATION

              /s/ Richard F. Rutkowski   By: /s/ Scott Isaacson     Its:
Director Dated:  12/10/2014           Dated:  December 10, 2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



7

